PER CURIAM.
This appeal is from a final judgment based upon jury verdicts for personal injuries sustained by the appellee-wife when she slipped upon a grape in the appellant’s super-market. The appellant’s principal contention is that the lower court should have directed a verdict in its favor because there was no evidence to support a finding that the substance or condition which occasioned appellee-wife’s fall had been on the floor of the store a sufficient length of time so as to charge the appellant with knowledge of the dangerous condition.
The appellee-wife was a business invitee on the premises of the appellant. The rule is that the owner must use ordinary care to maintain his premises in a reasonably safe condition and this duty is owed to a business invitee. See Messner v. Webb’s City, Fla. 1952, 62 So.2d 66.
The record convinces us there was sufficient testimony and evidence to submit to the jury upon the question of fact as to whether or not the appellant had knowledge of the dangerous condition or that the condition had existed for a length of time sufficient to charge the appellant with such notice. Certainly every reasonable inference which can be drawn from the evidence favorable to the appellee-wife should be indulged, and in this case we cannot say that the record does not support the verdicts rendered by the jury. This court is reluctant to substitute its judgment for that of a jury where there is evidence tending to prove the issues or where the evidence is conflicting even though it might have arrived at a conclusion different from that of the jury.
We conclude that the judgment appealed from should be and it is hereby affirmed.
CARROLL, CHAS., C. J., and HORTON, J., concur.
PEARSON, J., dissents.